Judgment, Supreme Court, New York County (Alfred Donati, J.), rendered November 28, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7V2 to 15 years, unanimously affirmed.
The limited background testimony regarding the roles played in street level drug operations and the fact that the police target certain locations based on community complaints was properly admitted. It was relevant to establish the nature of the co-defendant’s involvement in the transaction and to explain the officers’ actions (People v Lacey, 245 AD2d 145, lv denied 91 NY2d 927; People v Granado, 222 AD2d 286, lv denied 88 NY2d 848). Such evidence did not suggest drug operations of greater magnitude than street level (supra).
*221We also find that the challenged comments contained in the People’s summation were fair comment on the evidence and constituted fair response to defendant’s arguments (see, People v Galloway, 54 NY2d 396).
We perceive no abuse of sentencing discretion. Concur — Lerner, P. J., Milonas, Ellerin, Rubin and Williams, JJ.